Title: Candidates for Army Appointments from Delaware, [November–December 1798]
From: Hamilton, Alexander,Pinckney, Charles Cotesworth,Washington, George
To: 



[Philadelphia, November–December, 1798]



Majors



John Vining commands a Company of Light Infantry
provisional




Captains



Richard Dale
handed in by Clayton
Antifœderal


1
Samuel White young Lawyer Dover



prudence & proprietyFoederalgood propertyG ReadBasset integrity
}

    

well supported






education
}


Talents


Courage

    

VyningBayard




Richard Dale now Militia Light Infantry



good education & principles
}


Clayton





Clayton
}
Bayard


Basset






tolerably


1 - 2
Benjamin Burrows Major of Militia




attached to the Government sensible active industrious & brave




John Corse 45 to 50
raised by merit to Capt in Revolutionary War





Clayton Latimer & Bayard




James Battel Dover Lawyer
Clayton speaks highly of him



Subalterns



Samuel Armstrong
private soldiers




James Armstrong
1791 promoted as sergeant  Major & Qr M sergeant & sergeant of horse men of good Characters




now W Territory as Qr. Master




Winlock Clarke probably Frederica bred a Tanner



honor integrity & Talents
}


provisional army





Basset
}
respectable family


Vyning


Clayton


Bayard





Andrew Barret



Respectably as Lieutenant



Arthur Mason
Barr




 Christina Bridge
Johns




 served as soldier in Maryland Line
good moral character




Thomas Huston Dover
young man of prudence & honor
Qr. Ensign




MercantileBasset & Vining




Stephen Pleasonton
by J Clayton respectable family sprightly active believes moral char
Lt or Ensign




Col James Henry Latimer suppo




Timothy Winn Duck Creek
young Gentleman from New England




Taddock Crapper 
Daniel Rogers Governor
Respectably



 one of McPhersons Blues
Clayton qualified for soldier family fortune good moral character
Enquire of McPherson



Kent County



John Wild





Peter Jaquett Jun
Latimer nothing positive antient family American principles
RespectablyDecentas Lieutenant



 Ensign in the late war



 What age cornet
Bayard
☞



John Merritt
sober active & brave





 now Philadelphia
in opinion of Clayton will make good officer




William Keller Junior Dover
No information




James Clayton Jun Dover
by J Clayton in respectable Terms 
Lieutenancy respectable



 21 years
Rodney &c




Samuel Wethered 22 years
Young Gentleman of spirit & honor
Lieutenancy respectable




James A BayardJo. SykesBasset VyningWilliam Miller




James Caskery Milson Sussex
Daniel Rogers Governorpretty well
Ensign



Levy George Foard
respectable Connections good English Educa
Ensign



David Witherspoon
Clayton good foederalist genteel young man honor &c
Not very strong


Surgeans



John Laws
Clayton strongly




George Dell
Gov Rogers—&Samuel Barr Chaplan
Antifoederal


5
Samuel White Dover
Capt



9
Peter Jacquett Junr.
Lt



4
James Clayton Junr.
Ensign



